Citation Nr: 1606939	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for heart disease, including as due to herbicide exposure.

2. Entitlement to service connection for left shoulder disability.

3. Entitlement to service connection for right shoulder disability.

4. Entitlement to service connection for back disability.

5. Entitlement to service connection for neck disability.

6. Entitlement to service connection for neuropathy of the left upper extremity.

7. Entitlement to service connection for neuropathy of the right upper extremity.

8. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs. In a January 2012 rating decision, the RO denied service connection for heart disease. In an August 2012 rating decision, the RO denied service connection for disabilities of the left shoulder, right shoulder, back, and neck. In a May 2013 rating decision, the RO denied service connection for neuropathy of the left and right upper extremities, and for tinnitus.

In December 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

The issues of service connection for heart disease, neuropathy of the left and right upper extremities, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Current left shoulder disability, including arthritis and tendinopathy, had onset years after service and is not related to any injury, disease, or events during service.

2. Current right shoulder disability, including arthritis and tendinopathy, had onset years after service and is not related to any injury, disease, or events during service.

3. Current back disability, including lumbar spine arthritis and disc disease, had onset years after service and is not related to any injury, disease, or events during service.

4. Current neck disability, including cervical spine arthritis, had onset years after service and is not related to any injury, disease, or events during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for right shoulder disability have not been met.. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3. The criteria for service connection for a back disability have not been met.. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4. The criteria for service connection for a neck disability have not been met.. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in October 2011 and January 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised him how VA assigns disability ratings and effective dates.

In the December 2015 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The Veteran's claims file contains service medical records, post-service medical records, reports of VA medical examinations, records from the United States Social Security Administration (SSA), and a transcript of the December 2015 Board hearing. The Veteran had a VA examination that addressed his claim for service connection for heart disease. However, for reasons explained in the remand section, below, further examination and opinion is needed.

The Veteran has not had VA examinations that address his claims for service connection for disabilities of the left shoulder, right shoulder, back, and neck. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Recent medical records provide competent evidence that the Veteran has current disabilities of the shoulders, back, and neck. He has not stated, and no medical records suggest, that disorders in any of those areas may be associated with any disease or injury in service, or may be secondary to any service-connected disability. The evidence thus does not meet even the low threshold for providing a medical examination or obtaining a medical opinion. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claims for service connection for disabilities of the shoulders, back, and neck.

The Board finds that the Veteran was notified of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Shoulders

The Veteran is seeking service connection for disabilities of the left and right shoulders. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service of ninety days or more during a period of war. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service medical records are silent for any problems involving either shoulder. On examination of the Veteran in October 1971 for separation from service, the examiner marked that his upper extremities were in normal condition. The Veteran has not reported having experienced shoulder problems during the year following separation from service, so there is no basis to presume service connection for arthritis in either shoulder.

Records of medical treatment of the Veteran from 2010 forward reflect problems affecting both shoulders. In May 2011, it was noted that he had been experiencing pain in both shoulders for about seven years. He began physical therapy to address bilateral shoulder problems including arthritis, impingement, and tendonitis. In June 2011, the ranges of motion of each shoulder were limited by pain. In June 2011, private orthopedist E. D. R., M.D., indicated that he was treating the Veteran for rotator cuff tendinopathy and acromioclavicular joint arthritis in both shoulders. 

In 2011, the Veteran filed a claim for Social Security disability benefits. He indicated that he had worked for years as a truck driver, and that he stopped working in November 2010. He reported that he began to experience pain in his shoulders in about 2009. He stated that the shoulder pain was caused by the onset of arthritis.

The Veteran has reported that in October 2012 he had surgery to address arthritis in both shoulders. In VA treatment in 2014 and 2015, he reported ongoing pain in both shoulders. The Veteran's treatment records do not contain any medical finding or opinion about the time of onset of his shoulder disorders.

In the December 2015 Board hearing, the Veteran stated that he has arthritis in both shoulders, and has had surgery to address that arthritis. He reported that during service he did not have any treatment for shoulder problems. He did not relate having experienced any shoulder problems during service.

The Veteran has current arthritis and tendinopathy disabilities affecting his left and right shoulders. However, he does not contend, and records do not suggest, that he had any injury or other problem involving either shoulder during service. Medical records reflect his reports regarding the onset of symptoms in the shoulders, and he has not reported symptoms any earlier than about 2004. In the absence of evidence of shoulder problems earlier than thirty years after separation from service, and in the absence of medical evidence, or even contention from the Veteran, that the current disorders are in some way related to injury, disease, or other events in service, the preponderance of the evidence is against service connection for the current shoulder disorders.

Back and Neck 

The Veteran is seeking service connection for musculoskeletal disorders of the low back and neck. His service medical records are silent for any problems involving either shoulder. On examination in October 1971 for separation from service, the examiner marked that his spine and neck were in normal condition. There are no medical records from the year following separation from service, so there is no basis to presume service connection for arthritis in those areas.

Records of medical treatment of the Veteran from 2010 forward reflect reports of low back and neck pain. In November 2010, x-rays showed degenerative disc disease and arthritis of the lumbar spine.

In the Veteran's 2011 claim for Social Security disability benefits, he reported that he began to experience back pain in about 1998. He stated that the back pain was caused by a fall, which caused fractures of several vertebrae.

In private treatment in January 2011, a CT scan showed degenerative changes and disc bulge in the lumbar spine. In April 2011, a CT scan showed stenosis and arthritis of the cervical spine.

In his May 2011 claim for VA disability compensation, the Veteran stated that his low back problems started in 2000.

In private treatment in June 2011, it was noted that the Veteran had chronic back pain, with a history of vertebral fracture in 1998. Treating physician Dr. R. noted that he had stenosis and degenerative disease of the lumbar and cervical areas of the spine. The Veteran's treatment records do not contain any medical finding or opinion about the time of onset of his back or neck disorders.

In the December 2015 Board hearing, the Veteran stated that he could not remember having any back injury during service. He did not relate having experienced any pain or other symptoms affecting his low back or neck during or soon after service.

The Veteran has current arthritis and degenerative disc disorders of the lumbar spine, and current arthritis of the cervical spine. However, he does not contend, and records do not suggest, that he had any injury or other problem involving his back or his neck during service. Medical records reflect his reports regarding the onset of symptoms in the low back and the neck. He has not reported symptoms in either of those areas any earlier than 1998. In the absence of evidence of back or neck problems earlier than more than twenty years after separation from service, and in the absence of medical evidence, or even contention from the Veteran that the current back or neck disorders are in some way related to injury, disease, or other events in service, the preponderance of the evidence is against service connection for the current back and neck disorders.


ORDER

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for right shoulder disability is denied.

Entitlement to service connection for back disability is denied.

Entitlement to service connection for neck disability is denied.


REMAND

The Board is remanding to the RO for necessary action the issues of service connection for heart disease, neuropathy of the left and right upper extremities, and tinnitus.

The Veteran is seeking service connection for heart disease, including as related to herbicide exposure during service in Vietnam. The Veteran had service in Vietnam in 1970 and 1971, and so is presumed to have been exposed during service to an herbicide agent such as Agent Orange. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015). Ischemic heart disease, which includes coronary artery disease (CAD), is among the diseases for which service-connection is presumed in veterans exposed to herbicides in service. See 38 C.F.R. § 3.309(e).

Records of medical treatment of the Veteran from 2010 forward reflect that in 2002 he was treated for atrial fibrillation, with placement of a pacemaker, and that he continues to be treated for chronic atrial fibrillation. He also been noted to have hyperlipidemia, hypertension and left ventricle dysfunction. The Veteran has asserted that VA has not considered complete records of his cardiology treatment. The Board is remanding the issue to seek additional treatment records.

The presently assembled medical records include conflicting findings as to whether, in addition to the other cardiovascular issues, he also has CAD or other ischemic heart disease. For purposes of presumed service connection based on herbicide exposure, ischemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e). Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2.

In February 2011, private endocrinologist O. C., M.D., wrote that the Veteran had CAD, and that the CAD was one of the factors complicating his diabetes mellitus. In private treatment in June 2011, the Veteran underwent a nuclear stress test to evaluate his cardiac function. His history of arrhythmia, pacemaker, and left ventricle issues was noted. The interpreting physician, A. M., M.D., stated that on the testing there was normal left ventricular function, and no evidence of ischemia or infarction.

In his May 2011 claim for VA disability compensation, the Veteran reported that he had ischemic heart disease and atrial fibrillation, and that each had begun in 2002. In June 2011, the Social Security Administration (SSA) found that the Veteran had been disabled since November 2010. SSA listed a primary diagnosis of back disorders and a secondary diagnosis of cardiac dysrhythmias and arrhythmias.

On VA examination in November 2011, the examiner was asked to discuss the effects of the Veteran's ischemic heart disease. The examiner, a physician assistant, stated that medical records were not before him for review, but that the Veteran did not really have ischemic heart disease, but rather had chronic atrial fibrillation. The examiner went on, however, to list diagnoses of ischemic heart disease and chronic atrial fibrillation, with placement of a pacemaker. In a January 2012 addendum, the examiner noted Dr. M.'s report from the June 2011 testing, showing no ischemia. The examiner provided the opinion that the Veteran does not have ischemic heart disease.

The positive and negative findings and opinions leave a question as to whether the Veteran, in addition to having chronic atrial fibrillation, also has CAD or other ischemic heart disease. On remand, then, he is to receive a new VA examination by a cardiologist, with review of the claims file, and opinion clarifying whether he has ischemic heart disease.

In a May 2013 rating decision, the RO denied service connection for neuropathy of the left and right upper extremities, and for tinnitus. In July 2013, the Veteran submitted a notice of disagreement (NOD) with that decision.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2015). The RO has not sent the Veteran an SOC addressing his appeal of the denial in the May 2013 rating decision of service connection for neuropathy of the left and right upper extremities, and for tinnitus. The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the issues of service connection for neuropathy of the left and right upper extremities, and for tinnitus, to the RO to issue an SOC.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative a statement of the case addressing the issues of service connection for neuropathy of the left and right upper extremities, and for tinnitus. Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue. If appeal of that issue is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

2. Ask the Veteran to identify all sources of treatment for heart problems. From each of the sources that the Veteran identifies, obtain all records of outpatient and inpatient treatment from 2002 forward, or from the year identified by the Veteran if he identifies earlier onset of treatment.

3. Schedule the Veteran for a VA medical examination, performed by a cardiologist, to clarify whether he has, in addition to other cardiovascular disorders, coronary artery disease or other ischemic heart disease. Provide the Veteran's claims file (including any additional medical records obtained pursuant to this remand) to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and order and review any necessary testing and imaging.

Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current cardiovascular disorders include coronary artery disease or other ischemic heart disease. Ask the examiner to explain the findings and opinions provided.


4. Thereafter, review the expanded record and reconsider the claim for service connection for heart disease. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


